Title: [May 9. Saturday. 1778.]
From: Adams, John
To: 


      May 9. Saturday. 1778. This morning Mr. Joy, Mr. Johonnot, and Mr. Green Son of Mr. Rufus Green came to visit me. The American Ministers dined with Madam Bertin, at Passi.
      This Lady is married to a Nephew of Mr. Bertin the Minister, and he holds some lucrative office under the Crown. She has a fine Person and an excellent Understanding. Her Husband is however said to be a great Libertine worn out with debauchery, and very far from treating her with the tenderness and fidelity which she merits. She is universally reputed to be a Woman of sincere Piety and spotless virtue, and has inflexibly rejected the many Advances which have been made to her by Gentlemen who had every Advantage of Power, Person and fortune to recommend them, preferring the consciousness of Innocence and the Esteem of the very few, to all other considerations. This Lady is said by Dr. Smith to have been a Spy employed by the Court to watch the American Ministers. I cannot contradict this, because it is possible, but I have no reason to believe it, any more than that every Man and Woman in France were so employed. Dr. Smith says too, that she adored Franklin as much as she despized me. That she respected Franklin is very true, and that she respected Mr. Lee and Mr. Izzard is also true. And if she did not respect me she was the greatest hypocrite in France: for not one Lady in the Kingdom ever made me so many professions and gave me so many proofs of her invariable Esteem as Madam Bertin, and thzere was not one for whom I had and have still so great a regard. Her Attentions to Mr. Izzards Family and to me, were very particular, and the reason she assigned for it, to other Persons, was that she understood We were domestic People. I have heard nothing about her for more than twenty Years, and whether death by the Guillotine or otherwise has removed her I know not: but her Memory ought to be vindicated from the Aspersions of this Dr. Smith.
     